Name: Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/26 Official Journal of the European Communities 13 . 6 . 81 COMMISSION REGULATION (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 31 93/80 (2 ), and in particular Article 16a thereof, importers requests for joining the simplified-proce ­ dure system ; whereas , however , if having joined the simplified-procedure system for one or more products an importer requires the use of another method for the customs valuation of one or more of those products , he should be excluded from the system in respect of the product or products concerned until the end of the current calendar year and as the case may be for the following calendar year ; Whereas Member States should furnish on a regular basis to the Commission all the information required by this Regulation in order that unit values to be applied may be calculated ; Whereas, since this Regulation replaces Commission Regulations (EEC) No 1 570/70 (3 ) and (EEC) No 1641 /75 (4), as last amended respectively by Regula ­ tions (EEC) No 223/78 (*) and (EEC) No 224/78 (6), the implementation of its provisions in Greece must be deferred until 1 January 1986 , in accordance with Article 144 and Annex XI of the Act of Accession of Greece : Whereas Article 16a of Regulation (EEC) No 1224/80 provides in particular that the customs value of perish ­ able goods usually delivered on consignment may, at the request of the importer, be determined under simplified procedures drawn up for the whole Community ; whereas the goods to which such proce ­ dures apply and the rules and criteria for the establish ­ ment of the unit value of such goods are determined in accordance with the procedure laid down in Article 19 of the said Regulation ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Customs Valuation Committee , Whereas the perishable goods listed in the Annexes to this Regulation are usually delivered on consignment and this can lead to special difficulties in determining the customs value ; HAS ADOPTED THIS REGULATION : Artiele 1 Whereas a system of periodic unit values , as defined in this Regulation and applicable at the request of importers, is likely to achieve the aim of simplifica ­ tion set by "Article 16a of Regulation (EEC) No 1224/80 ; Whereas these unit values should in general be esta ­ blished over 14-day periods where each unit value derives from a weighted average based on unit prices recorded during a reference period of corresponding length on the most representative Community markets and on quantities entered into free circulation in Member States in the course of a calendar year ; Whereas special provisions are necessary for the valua ­ tion of damaged goods ; Whereas in addition it is necessary to decide on the current calendar year as the period of validity of 1 . For the purpose of determining the customs value of products referred to in Annex I , the Commis ­ sion shall establish for each classification heading a unit value per 100 kg net expressed in the currencies of the Member States . The unit values shall apply for periods of 14 days, each period beginning on a Friday . 2 . Unit values shall be established on the basis of the following elements , which are to be supplied to the Commission by Member States, in relation to each classification heading : (3 ) OJ No L 171 , 4 . 8 . 1970 , p . 10 . (4 ) OJ No L 165, 28 . 6 . 1975, p . 45 . (5 ) OJ No L 32, 3 . 2 . 1978 , p . 7. ( b) OJ No L 32, 3 . 2 . 1978 , p . 10 . (&gt;) OJ No L 134, 31 . 5 . 1980, p . 1 . ( 2 ) OJ No L 333 , 11 . 12 . 1980 , p . 1 . 13 . 6 . 81 Official Journal of the European Communities No L 154/27 notification shall be made on the working day imme ­ diately preceding that day . 3 . The quantities entered into free circulation during a calendar year for each classification heading shall be notified to the Commission by all Member States before 15 March in the following year . Article J 1 . The unit values referred to in Article 1 ( 1 ) shall be established by the Commission on alternate Tuesdays on the basis of the weighted average of the average unit prices referred to in Article 1 (2) (a) in relation to the quantities referred to in Article 1 (2) (b). 2. For the purpose of determining the said weighted average, each average unit price as referred to in Article 1 (2) (a) shall be converted, on the basis of the official selling rate last recorded on the Brussels foreign exchange market prior to the week during which the unit values are to be established, into the currency of one Member State . The same rates of exchange shall be applied in converting the unit values so obtained back into the other currencies . 3 . The last published unit values shall remain appli ­ cable until new unit values are published . However, in the case of major fluctuations in price in one or more Member States, as a result, for example, of an interrup ­ tion in the continuity of imports of a particular product, new unit values may be determined on the basis of actual prices at the time of fixing those values . (a) the average free-at-frontier unit price, not cleared through customs, expressed in the currency of the Member State in question per 100 kg net and calculated on the basis of prices for undamaged goods in the marketing centres referred to in Annex II during the reference period referred to in Article 2 ( 1 ); (b) the quantities entered into free circulation over the period of a calendar year with payment of Common Customs Tariff duties . 3 . The average free-at-frontier unit price, not cleared through customs, shall be calculated on the basis of the gross proceeds of sales made between importers and wholesalers . However, in the case of the London, Milan and Rungis marketing centres the gross proceeds shall be those recorded at the commer ­ cial level at which those goods are most commonly sold at those centres . There shall be deducted from the figures so arrived at :  a marketing margin of 15 % for the marketing centres of London, Milan and Rungis and of 8 % for the other marketing centres ;  costs of transport and insurance within the customs territory ;  a standard amount representing all the other costs which are not to be included in the customs value, expressed in the various national currencies as follows : 155 Belgian francs, 30 Danish kroner, 9-50 German marks, 23 French francs, 2-6 Irish pounds, 4 700 Italian lire, 10 50 Dutch guilders, 2 pounds sterling ;  customs duties and taxes which are not to be included in the customs value . 4. The Member States may fix standard amounts for deduction in respect of transport and insurance costs in accordance with paragraph 3 . Such standard amounts and the methods for calculating them shall be made known to the Commission immediately. Article 4 Article 2 1 . Consignments which at the material time for valuation for customs purposes contain not less than 5 % of produce unfit in its unaltered state for human consumption or the value of which has depreciated by not less than 20 % in relation to average market prices for sound produce, shall be treated as damaged . 2 . Consignments which are damaged may be valued :  either, after sorting, by application of unit values to the sound portion , the damaged portion being destroyed under customs supervision ; or  by application of unit values established for the sound produce after deduction from the weight of the consignment of a percentage equal to the percentage assessed as damaged by a sworn expert and accepted by the customs authorities ; or  by application of unit values established for the sound produce reduced by the percentage assessed as damaged by a sworn expert and accepted by the customs authorities . 1 . The reference period for calculating the average unit prices referred to in Article 1 (2) (a) shall be the period of 14 days ending on the Thursday preceding the week during which new unit values are to be established . 2 . Average unit prices shall be notified by Member States not later than 12 noon on the Monday of the week during which unit values are established pursuant to Article 3 . If that day is a non-working day, No L 154/28 Official journal of the European Communities 13 . 6 . 81 Article 5 procedures for the remainder of the current calendar year in regard to the product or products concerned ; this exclusion can be extended for the following calendar year. Such notified exclusion shall be commu ­ nicated without dely to the Commission , which shall in turn immediately inform the other Member States . Article 6 1 . In declaring or causing to be declared the customs value of one or more products which he imports by reference to the unit values established in accordance with this Regulation an importer joins the simplified-procedure system for the current calendar year as far as the product or products in question are concerned . 2 . If subsequently the importer requires the use of a method other than the simplified procedures for the customs valuation of one or more of the products he imports, the customs authorities of the Member State concerned shall be entitled to notify the importer that he will not be allowed to benefit from the simplified Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 are hereby repealed . Article 7 This Regulation shall enter into force on 15 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States with the exception of Greece, where the application of its provisions is deferred until 1 January 1986 . Done at Brussels, 12 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission 13 . 6 . 81 Official Journal of the European Communities No L 154/29 ANNEX I Classification of goods subject to unit values Description NIMEXE code CCT heading No Species Varieties 07.01 A II 07.01 D I 07.01 F II ex 07.01 G II ex 07.01 G IV New potatoes Cabbage lettuce Beans of the species Phaseolus Carrots Radishes Onions (other than sets) Garlic Asparagus Artichokes Tomatoes 07.01-13 07.01-15 07.01-31 07.01-33 07.01-45 07.01-47 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-93 07.01-94 07.01-96 ex 07.01 H ex 07.01 H 07.01 K 07.01 L 07.01 M 07.01 P I Cucumbers Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including cour ­ gettes) (Cucurbita pepo L. var. medul ­ losa Alef.) 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H Celery stalks and leaves Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh 08.02 A I Sweet oranges, fresh Sanguines and semi-sanguines ex 07.01-99 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 Navels, Navelines, Navelates; Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh others t Monreales and Satsumas Mandarins and Wilkings Clementines 08.02-31 08.02-32 No L 154/30 Official Journal of the European Communities 13 . 6 . 81 Description NIMEXE code CCT heading No Species Varieties Tangerines and others ex 08.02 C ex 08.02 D  white  pink 08.04 A I 08.06 A II 08.06 B II 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.09-11 08.09-19 ex 08.09-90 Lemons, fresh Grapefruit, fresh Table grapes Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Water melons Melons (other than water melons) Kiwis 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A ex 08.09 ex 08.09 ex 08.09 13 . 6 . 81 Official Journal of the European Communities No L 154/31 ANNEX II Marketing centres for the purpose of calculating unit prices by classification heading (NIMEXE code) Germany Denmark France Ireland Italy Nether ­lands UK BLEU NIMEXE code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Dublin Milan Rotterdam London Antwerp Brussels 07.01-13 ) 07.01-15 i X X X X X 07.01-31 &gt; 07.01-33 ) X X X 07.01-45 ) 07.01-47 ) X X X X X X ex 07.01-54 X X X X X ex 07.01-59 X X X X 07.01-63 X X X X X X X X 07.01-67 X X X x 07.01-71 X X X 07.01-73 X 07.01-75 ) 07.01-77 ) X X X X X X X X X X X X 07.01-81 ) 07.01-82 ) X X X X - 07.01-93 X X X X X 07.01-94 X X X X X X 07.01-96 X X X ex 07.01-99 X X X X 08.01-31 X X X X ex 08.01-50 X X X ex 08.01-60 X X X X X 08 o 0 0 o 0 0 o 0 0 o o o o 0 0 O 0 0 o 0 0 O 0 0 o 0 0 o » x o 0 0 n &gt; x o 0 0 a x o 0 0 o 0 0 O o o O 0 0 O 0 0 O 0 0 O 0 0 o 0 0 08 .O o o O o o O 0 0 o 0 0 o 0 0 o 0 0 o 0 0 o 0 0 o 0 0 o x o o o O O N u &gt; 0 0 Ã  ON U ) Ã  ON U &gt; Ã  ON Ã  ) O J Ã  ON Ã  ON Ã  ON u &gt; Ã  Ã  . U ) Ã  -f » NO Ã  4^ Ã  N ) \ | o Ã  S ) O Ã  K ) O L o Ã  N &gt; ¿J Ã  ho Ã °&gt; Ã  N &gt; ¿J NJ Ã  N i ¿J Ã  S ) N J N O Ã  K ) N O Ã  K &gt; o K &gt; © N O Ã  N &gt; o L n Ã  Ã  to u &gt; o Ã  Ã  S ) Ã  u &gt; Ã  K ) O N Ã  N &gt; K ) Ã  ho © ON Ã  NJ o S ) Ã  NO NO NIMEXE code Co lo gn e F ra nk fu rt Germany H am bu rg M un ic h Co pe nh ag en Denmark L e H av re M ar se ill es No L 154/32 Official Journal of the Eurooean Communities 13 . 6 . 81 France Pe rp ig na n Ru ng is D ub li n Ireland M il an Italy R ot te rd am Nether ­ lands UK L on do n A nt w er p BLEU B ru ss el s ex08.09-90O 00 Ã  vo o 0 0 Ã  vo o o o Ã  00 o o o Ã  00 o 0 0 Ã  o o o Ã  o 0 0 O o 0 0 Ã  51 D ft o P 5 * n &gt; C/ ) n x o 0 0 Ã  ¿J N&gt; "O pe aches&gt; » n s r a ex x o 0 0 Ã  ¿J SÃ ­ 08.07-10 NIMEXE code Co lo gn e F ra nk fu rt Germany H am bu rg M un ic h Co pe nh ag en Denmark L e H av re M ar se il le s Pe rp ig na n France 13 . 6 . 81 Official Journal of the European Communities No L 154/33 Ru ng is D u b li n Ireland M il an Italy R ot te rd am Nether ­ lands L on do n UK A nt w er p BLEU B ru ss el s